DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-4 and 13-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to make the conductive shell configured to provide a continuous, electrically direct conductive path and that the RF return path is for RF power used to directly generate plasma such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2009/0236043 to Matsuo et al is presented below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4 and 13-19 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2009/0236043 to Matsuo et al.
In regards to Claim 1, Matsudo teaches an apparatus Fig. 1 for plasma RF current return (as shown in RF’ in Fig. 3 [0050]) in a substrate support 12 in a semiconductor processing chamber 10, comprising: a substrate support body 12 with a substrate W processing surface (where W is on 12); a feedthrough assembly (shaded in the annotated copy of Fig. 1 below, it being a feedthrough assembly as the wires and pipes that suppled the substrate support feed through that structure) with a feedthrough shield of electrically conductive material [0034-0036] (highlighted in black below), wherein the feedthrough assembly is configured to support the substrate support body in the semiconductor processing chamber (as shown by how the black portion on the bottom holding 12, 14, 16 above); and a conductive shell (18 that isn’t shaded black) positioned around the substrate support body 12 and behind the feedthrough shield (as the black portion surrounds the 18) and structurally configured to provide a continuous, electrically direct conductive path from a lowermost portion of the feedthrough assembly to the substrate processing surface of the substrate support body (as shown by the arrows for RF’ in Fig. 3), wherein the conductive shell is disposed symmetrically about 

    PNG
    media_image1.png
    503
    654
    media_image1.png
    Greyscale

In regards to Claim 3, Matsudo teaches the conductive shell is disposed on a surface of the substrate support, as 18 is on 16.  
In regards to Claim 4, Matsudo teaches the conductive shell is embedded beneath a surface of the substrate support, as per the annotated copy of Fig. 1 above.
In regards to Claim 13, Matsudo teaches the conductive shell 18 partially surrounds the substrate support body 12, as shown in the annotated copy of Fig. 1 above.

In regards to Claim 15, Matsudo teaches an apparatus for plasma RF current return Fig. 1-3 in a substrate support 12, 14, 16 in a semiconductor processing chamber 10, comprising: a conductive shell 18 structurally configured to provide a continuous, electrically direct conductive path from a lowermost portion of a feedthrough assembly (bottom portion as per the annotated copy of Fig. 1 above, it being a feedthrough assembly as the wires and pipes that suppled the substrate support feed through that structure) to an uppermost substrate processing surface of the substrate support when installed in the semiconductor processing chamber (as shown in RF’ Fig. 3), the conductive shell configured to be symmetrically arranged around a substrate support body of the substrate support (as 18 surrounds 12, 14, 16) and behind a feedthrough shield (black part as per annotated copy of Fig. 1 above) of the feedthrough assembly, wherein the feedthrough assembly is configured to support the substrate support body in the semiconductor processing chamber and wherein contact between the conductive shell and the substrate support body is void of air gaps (18 surrounds tightly around 12, 14, 16) and wherein the conductive shell provides an RF return path for RF power used to directly qenerate plasma ([0038-0039 for plasma generation, [0033-0053]).  
In regards to Claim 16, Matsudo teaches the conductive shell is embedded beneath a surface of the substrate support, as per the annotated copy of Fig. 1 above.

In regards to Claim 18, Matsudo teaches the conductive shell is symmetrically arranged around the feedthrough assembly of the substrate support, wherein contact between the conductive shell and the feedthrough assembly is void of air gaps and wherein the conductive shell provides an RF return path for plasma generation (as shown in the annotated copy of Fig. 1 above).
In regards to Claim 19, Matsudo teaches the conductive shell partially covers the feedthrough assembly, as per the annotated copy of Fig. 1 above.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2009/0236043 to Matsuo et al in view of United States Patent Application No. 2002/0050246 to Parkhe.
In regards to Claim 2, Yang does not expressly teach the conductive shell comprises a molybdenum-based material.  
Parkhe teaches that a cooling plate/electrode 107 is made out of molybdenum [0065-0067].
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a cooling plate/lower electrode, and thus implicitly a grounding electrode/return path, analogous to that of Yang out of molybdenum, as taught by Parkhe, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  The resulting apparatus would fulfill the limitations of Claim 2. See MPEP 2143, Motivations A-E. The resulting apparatus fulfills the limitations of the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2014/0053984 to Doh et al, which teaches an embedded plug to guide RF, United States Patent Application No. 2016/0240426 to Kamath which teaches an internal RF return path 114.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716